Citation Nr: 9923797	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-31 602	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for Lyme disease.

3.  Disagreement with the initial noncompensable rating 
assigned for Tailor's bunionette, status post bunionectomy, 
right fifth toe.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
October 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997  rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for Lyme disease, a liver tumor, 
bronchitis with upper respiratory infections, urinary 
retention and deviated septum.  Service connection was 
granted for eosinophilic gastritis, evaluated as 10 percent 
disabling.  Service connection was also granted for Tailor's 
bunionette, status post bunionectomy and subsequent 
neurectomy and nerve release, right fifth metatarsal; bone 
spur with history of stress fracture, right foot; and 
dysfunctional uterine bleeding.  Each disability was 
evaluated as noncompensably disabling.  The notice of 
disagreement was submitted in July 1997.  The statement of 
the case was issued in August 1997.  By rating action in 
August 1997, service connection was granted for cyst on the 
liver, evaluated as noncompensably disabling; a notice of 
disagreement was not received concerning the rating assigned.  
A substantive appeal was received in September 1997.

In the substantive appeal, the veteran raised the issues of 
entitlement to service connection for bronchial induced 
asthma and scars of the right foot.  In June 1998, the 
appellant raised the issue of entitlement to service 
connection for a back condition in conjunction with the 
submission of additional medical evidence.  As these issues 
have not been adjudicated, they are referred to the RO for 
the appropriate action.



REMAND

Since the issuance of the statement of the case in August 
1997, the appellant has submitted additional evidence which 
has not considered by the RO.  This evidence includes June 
1998 VA outpatient records showing treatment for the service-
connected Tailors' bunionette, status post bunionectomy of 
the right foot and treatment records dated in September 1993 
and May 1996, while on active duty.  The veteran is not 
represented and has not waived her right to have that 
evidence initially considered by the RO.  Any pertinent 
evidence submitted by the appellant which is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless this 
procedural right is waived by the appellant.  38 C.F.R. § 
20.1304(c) (1998).  Therefore, this case must be remanded to 
the RO for consideration of the additional evidence submitted 
by the veteran.

The Board points out that recently, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999), noted that 
there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The June 1998 VA outpatient record shows that the veteran 
reported increased pain of the fifth toe of the right foot 
after removal of pin following a bunionectomy.  The record 
shows that the most recent VA examination was conducted in 
January 1997.  A claim for a higher evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the veteran has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
should obtain all recent VA and private medical records and 
afford the veteran a VA orthopedic examination regarding the 
service-connected Tailor's bunionette, status post 
bunionectomy.

As noted above in the May 1997 rating decision, service 
connection was granted for eosinophilic gastritis, for bone 
spur with history of stress fracture, right foot, and for 
dysfunctional uterine bleeding.  The veteran submitted a 
notice of disagreement in July 1997.  As such, the RO is now 
required to send the veteran a statement of the case as to 
the issues of disagreement with the initial rating assigned 
each of those disabilities in accordance with 38 U.S.C.A. § 
7105 (West 1991) and 38 C.F.R. §§ 19.29, 19.30 (1998).  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request her to furnish the names and 
addresses of all health care providers 
from whom she has received treatment for 
service-connected disabilities following 
discharge from active service in October 
1996.  Where appropriate, consent forms 
for the release to the VA of any private 
medical records should be obtained from 
the veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry, the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.  If the records are not 
received, the RO should inform the 
appellant and tell her that she can 
procure them.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
orthopedic examination to determine the 
nature and extent of her service-
connected Tailor's bunionette, status 
post bunionectomy.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she 
reviewed the claims folder.  The examiner 
should comment upon the effects of the 
veteran's service-connected Tailor's 
bunionette, status post bunionectomy of 
the right foot on ordinary activity and 
on how the disability impairs her 
functionally.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Code 5280 and request that the 
examiner set forth all pertinent findings 
on examination in relationship to the 
criteria. 

3.  The RO should send the veteran a 
statement of the case as to the issues of 
disagreement with the initial ratings 
assigned for eosinophilic gastritis, bone 
spur with history of stress fracture, 
right foot, and dysfunctional uterine 
bleeding in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects her appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claims to the Board.

4.  Following completion of the above 
development, the RO should readjudicate 
the appellant's claims in light of the 
additional evidence added to the claims 
file after the statement of the case.  
Each issue currently in appellate status 
must be adjudicated by the RO.  If the 
decision remains adverse to the 
appellant, she should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is otherwise notified, but she 
may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


